Opinion issued February 11, 2020




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-19-00975-CR
                              ———————————
                 IN RE WILLIAM SOLOMON LEWIS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

       On January 7, 2020, our Court issued an opinion stating as follows: “Relator,

William Solomon Lewis, has filed a petition for a writ of mandamus, contending

that the trial court has failed to consider or rule on his application for a writ of habeas

corpus seeking a reduction in the amount of his bail. We deny the petition.”1 Relator


1
       The underlying case is The State of Texas v. William Solomon Lewis, cause number
       1652421, pending in the 185th District Court of Harris County, Texas, the
       Honorable Jason Luong presiding.
has filed a motion for reconsideration asserting that he is being held without bail and

that his request to our Court was to compel the trial court “to hear his application for

writ of habeas corpus to SET BAIL,” as opposed to reducing bail. We withdraw our

prior opinion and issue this opinion in its stead.

      Relator, William Solomon Lewis, has filed a petition for a writ of mandamus,

contending that the trial court has failed to consider or rule on his application for a

writ of habeas corpus seeking to set bail. We deny the petition.2 Relator’s motion for

reconisderation is denied.

                                     PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Additionally, relator’s petition to compel the trial court to rule on his request to set
      bail appears to be moot. Although relator failed to provide a record, a review of the
      district court’s website indicates that bail was set on January 21, 2020.
                                             2